Citation Nr: 0830587	
Decision Date: 09/10/08    Archive Date: 09/16/08

DOCKET NO.  05-10 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
coronary artery disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from June 1967 to June 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.
 
As indicated below, the Board has reopened the veteran's 
claim seeking entitlement to service connection for coronary 
artery disease.  This reopened claim is addressed in the 
Remand portion of the decision below and is remanded to the 
RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  In December 2001, the RO issued a decision which denied 
service connection coronary artery disease (claimed as a 
heart disorder).  Although provided notice of this decision 
that same month, the veteran did not perfect an appeal 
thereof.

2.  Evidence received since the RO's December 2001 decision 
includes some evidence which is new and material, and raises 
a reasonable possibility of substantiating the claim for 
service connection for coronary artery disease.


CONCLUSION OF LAW

Evidence submitted to reopen the claim of entitlement to 
service connection for coronary artery disease is new and 
material, and therefore, the claim is reopened. 38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (a), (c) (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, VA is required to look at the 
bases for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

In this case, the notice letter provided to the veteran in 
April 2004 included the criteria for reopening a previously 
denied claim, the criteria for establishing service 
connection, and information concerning why the claim was 
previously denied.  Consequently, the Board finds that 
adequate notice has been provided, as he was informed about 
what evidence was necessary to substantiate the elements 
required to establish service connection that were found 
insufficient in the previous denial.  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, the RO has obtained VA and private medical 
treatment records identified by the veteran.  Significantly, 
neither he nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  As noted below, the Board 
has reopened the veteran's claim, and is remanding this 
matter for additional evidentiary development, to include 
obtaining a VA medical opinion.  Thus, in terms of the 
present decision, the Board finds that all necessary 
development has been accomplished, and therefore appellate 
review may proceed without prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Historically, the veteran served on active duty from June 
1967 to June 1987.  In December 2000, he filed his original 
claim seeking service connection for a heart disorder.  In 
developing this claim, the RO was unable to obtain the 
veteran's service medical records prior to December 1982.

In December 2001, the RO issued a rating decision which 
denied service connection for coronary artery disease 
(claimed as heart disorder).  Although provided notice of 
this decision that same month, the veteran did not perfect an 
appeal thereof, and it became final.  38 U.S.C.A. § 7105.

The underlying basis of the RO's December 2001 decision was 
that the veteran failed to provide any competent evidence of 
an inservice heart disorder, or any evidence linking his 
current coronary artery disease to his military service. 

In April 2004, the veteran filed his present attempt to 
reopen his claim for service connection for coronary artery 
disease.

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108.  If the claim is so 
reopened, it will be reviewed on a de novo basis. 38 U.S.C.A. 
§§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 (1996); Manio 
v. Derwinski, 1 Vet. App. 140 (1991).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).

In support of his claim to reopen, the veteran submitted a 
medical opinion letter, dated in April 2004, from C. McClure, 
M.D.  In his letter, Dr. McClure indicated that he had 
treated the veteran since 1997 for hypertension, mitral valve 
prolapse, left ventricular hypertrophy and coronary artery 
disease.  Dr. McClure also indicated that he had reviewed the 
veteran's inservice treatment report, dated in 1979, which 
noted findings of heart enlargement and intraventricular 
conduction delay.  Dr. McClure then opined that, with the 
exception of coronary disease, the veteran did indeed have 
these diagnoses while he was still in the military in 1979.

In support of his claim, the veteran has also submitted part 
of an inservice physical examination report, which appears to 
be dated in January 1979.  This report noted findings of a 
slight heart enlargement and intraventricular conduction 
delay.  The Board also notes that this service record was not 
before the RO at the time it previously considered this issue 
in December 2001.

Regarding new and material evidence, 38 C.F.R. § 3.156(c) 
provides that if VA receives or associates with the claims 
file relevant official service department records that 
existed and had not been associated with the claims file when 
VA first decided the claim, VA will reconsider the claim, 
notwithstanding the requirements of 38 C.F.R. § 3.156(a).  
Thus, pursuant to 38 C.F.R. § 3.156(c), the claim for service 
connection for coronary artery disorder must be reopened.  
Moreover, in this case, the Board finds the opinion letter 
from Dr. McClure to be new and material evidence as defined 
in 38 C.F.R. § 3.156(a). 

The reopening of this claim does not mean that service 
connection for coronary artery disease is granted.  Rather, 
the merits of the claim for service connection will have to 
be further reviewed by the RO after it develops additional 
evidence, as set forth in the below remand.


ORDER

New and material evidence having been submitted to reopen the 
claim of service connection for coronary artery disease, the 
claim is reopened.


REMAND

Under the circumstances of this case, the Board finds that an 
additional VA examination is necessary to determine the 
etiology of the veteran's current coronary artery disease.  
In making this determination, the Board notes that the report 
of the veteran's inservice physical examination, which 
appears to be dated in January 1979, noted findings of a 
slight heart enlargement and intraventricular conduction 
delay.  Moreover, the April 2004 medical opinion submitted 
herein by C. McClure, M.D. noted that the veteran has left 
ventricular hypertrophy and intraventricular conduction 
delay, which he opined started during the veteran's military 
service.  Finally, during the course of this appeal, the 
veteran was granted service connection for sinus bradycardia 
with left ventricular hypertrophy, effective from April 2004, 
and the evidence of record is silent as to what, if any, 
effect this condition may on his current coronary artery 
disease. 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc), reconciling, Leopoldo v. Brown, 4 Vet. 
App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 34 
(1991).  

The Board also finds that an additional attempt should be 
made by the RO to obtain the veteran's complete service 
medical records in this matter.  The prior response from the 
National Personnel Records Center (NPRC), received in 
November 2001, failed to include any service records prior to 
December 1982.  Recently, however, the veteran submitted a 
page from an inservice physical examination, dated in January 
1979.  Under these circumstances, the RO should request that 
the veteran provide copies of any additional service medical 
records he may posses.

Accordingly, the case is remanded for the following actions:

1.  The RO must request that the veteran 
provide copies of any additional service 
medical records he may posses and also 
identify all VA and non-VA medical 
providers who have treated him for 
coronary artery disease during the course 
of this appeal (since July 2004).  The RO 
must then obtain copies of the related 
medical records that are not already in 
the claims folder.  All attempts to 
secure this evidence must be documented 
in the claims file by the RO.  If, after 
making reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The veteran must then be 
given an opportunity to respond.  

2.  The RO must then have the veteran 
undergo the appropriate VA examination to 
determine the current existence and 
etiology of the veteran's coronary artery 
disease.  The claims folder must be 
provided to and reviewed by the examiner.  
All pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  Following a 
review of the service and post service 
medical records, the examiner must provide 
an opinion as to the following: whether 
the veteran's coronary artery disease was 
incurred or aggravated during the 
veteran's military service, or whether it 
was caused by or aggravated by the 
veteran's service-connected sinus 
bradycardia with left ventricular 
hypertrophy.  A complete rationale for all 
opinions must be provided.  The report 
prepared must be typed.

3.  The RO must notify the veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2007).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation must be obtained that shows 
that notice scheduling the examination 
was sent to the last known address.  It 
must also be indicated whether any notice 
that was sent was returned as 
undeliverable.

4.  Thereafter, the RO must review the 
veteran's claim for service connection 
for coronary artery disease on a de novo 
basis.  If the claim remains denied, the 
RO must provide the veteran and his 
representative with a supplemental 
statement of the case, and provide an 
opportunity to respond, before the case 
is returned to the Board.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


